DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 10/9/20, with respect to the rejection(s) of claim(s) 21-40 under double patenting rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kagan (US 2015/0070507 hereinafter Kagan).
Claim Objections
Claim 37 objected to because of the following informalities:  It depended by itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kagan (US 2015/0070507 hereinafter Kagan).
As to claim 21, Kagan discloses in Figs. 1-14, an electric meter assembly comprising:
a meter support platform or base (the platform or base of 100 as shown in Fig. 1) configured to removably electrically couple to at least one transformer (para 0046) providing inputs ( from supply 101 as shown in Fig. 1) comprising at least one of an AC power supply, phase voltage, and a phase current, the meter support platform or base (as shown in Fig. 1, also para 0046) configured to provide outputs of at least one of DC power, AC phase voltage signals and AC phase current signals based at least in part on at least one of the inputs (as shown in Fig. 1, also para 0046); and
a removable or portable meter (100 as shown in Fig. 1) configured to couple to the meter support platform or base and to an electric meter system (the platform or base of 100 as shown in Fig. 1)
As to claims 22, 30 Kagan discloses in Figs. 1-14, further comprising at least one tamper switch (para 0048).
As to claims 23, 31 Kagan discloses in Figs. 1-14, further comprising a LAN/WAN connector (para 0083, as shown in Fig. 10)
As to claims 24, 29 Kagan discloses in Figs. 1-14, further comprising at least one antenna  comprising a transmission or receiving capability of least one of a ZigBee®, a Bluetooth®, a 4G/LTE, Wi-Fi, WiMAX, Wi-Sun, 400MHz, 900MHz, and GPS frequency (para 0082).
As to claim 25, Kagan discloses in Figs. 1-14, further comprising at least one accelerometer (para 0014, sensor).
As to claim 26, Kagan discloses in Figs. 1-14, further comprising at least one RFID tracking component configured and arranged to be readable by an external RFID reader (200C, para 0068).
As to claim 27, Kagan discloses in Figs. 1-14, an electric meter system comprising:

a data manager (120 as shown in Fig. 1) configured for electric service analysis and transmission of electrical data including at least one of energy usage, and/or interval temperature, phase voltage, current and phase angle in real or substantially real time, electric energy kWh and kVARh values in a user-specified period, wrong meter base installation detection, physical location of the removable or portable meter, and tamper detection (para 0047-0050).
As to claim 28, Kagan discloses in Figs. 1-14, further comprising a meter support platform or base (the platform or base of 100 as shown in Fig. 1) configured to reversibly electrically couple to at least one transformer (para 0046) providing inputs ( from supply 101 as shown in Fig. 1) comprising an AC power supply, phase voltage, and phase current, the meter support platform or base configured to provide outputs of DC power, AC phase voltage signals and AC phase current signals based at least in part on at least one of the inputs (as shown in Fig. 1, also para 0046).
As to claim 32, Kagan discloses in Figs. 1-14, further comprising an electric meter data management process (120 as shown in Fig. 1) stored on a non-transitory computer-readable storage medium (para 0039) that when executed by a processor (120) is configured to provide web-enabled applications providing customer access to metering services including billing, energy usage and statistics comprising current and past energy usage (paras 0088, 0090).
As to claim 33, Kagan discloses in Figs. 1-14, further comprising a customer mobile application configured to enable the customer access on a mobile laptop computer and/or mobile phone or smart phone to monitor or view at least one parameter of the energy use by the customer (paras 0082-0083).
As to claim 34, Kagan discloses in Figs. 1-14, wherein the metering services include a graphical presentation of electric phase voltage and current waveforms (paras 0050, 0051).

As to claim 36, Kagan discloses in Figs. 1-14, wherein the metering services include a store of voltage, current and phase angle values at a user-specified interval (paras 0050-0052).
As to claim 37, Kagan discloses in Figs. 1-14, further comprising RFID tracking configured to form a communication channel or link with an RFID reader (200C as shown in Fig. 5).
As to claim 38, Kagan discloses in Figs. 1-14, further comprising a home device control (140 as shown in Fig. 1) configured to couple to one or more appliances (para 0076).
As to claim 39, Kagan discloses in Figs. 1-14, wherein the removable or portable meter (100 as shown in Figs. 1) is integrated or mounted on a street pole.
As to claim 40, Kagan discloses in Figs. 1-14, wherein the street pole includes at least one service powered by the removable or portable meter, the at least one service including at least one of vehicle telemetry information, remote monitoring of charge/ discharge within an electric vehicle route, multi-colored street lights, a cellular module, and/or a Wi-Fi modem, a data meter, a sound detector, a gunshot detector, a camera and/or motion detector, and/or a two-way intercom (paras 0057, 0082, as shown in Fig. 10).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967.  The examiner can normally be reached on M-F from 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	1/13/2021